Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
   
            DETAILED ACTION

1.	This action is responsive to:  an original application filed on 14 August 2019.	
2.	Claims 1-20 are currently pending and claims 1, 8 and 15 are independent claims. 

Information Disclosure Statement

3.	The information disclosure statement (IDS) submitted on 14 August 2019. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

          Priority

4.	No Priority claimed.
        Drawings

5.	The drawings filed on 14 August 2019 are accepted by the examiner. 

Claim Rejections - 35 USC §112
6.	The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
In claims 3, 10 and 17, the term "some" in the limitation renders the claim indefinite because the specification lacked some standard for measuring the degree intended and, therefore, properly rejected as indefinite under 35 U.S.C. 112, second paragraph. Ex parte Oetiker, 23 USPQ2d 1641 (Bd. Pat. App. & Inter. 1992).

Claim Rejections - 35 USC § 103
	
7.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459  (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-20 are rejected under 35 U.S.C §103(a) as being unpatentable over Vijayasankar et al. (US Publication No. 20190065788), hereinafter Vijayasankar and in view of Irwin et al. (US Publication No. 20190340146), hereinafter Irwin.

claim 1: 
compressing, at the computer system, an original sector of data by generating a new sector of data including a first part including metadata and padding data (Vijayasankar, ¶21, 62).
and a second part including the original sector of data that has been compressed and encrypted using a data encryption key (DEK) (Vijayasankar, ¶169-170). 
Vijayasankar does not explicitly suggest, encrypting, at the computer system, the new sector of data using a data reduction key (DRK); however in a same field of endeavor Irwin discloses (Irwin, ¶200).
and transmitting, at the computer system, the encrypted new sector of data to a storage system (Vijayasankar, ¶169).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to include of compressing and encrypting data of Vijayasankar and encrypting data with separate key/reduction key disclosed in Irwin in order to prevent negative impacts of data breach and  data reduction methods involve identifying commonly occurring portions of data within and between data files and storing those portions only once, yielding significant cost savings for data storage, stated by Irwin at para.24.
In regard to claim 2: 
further comprising: when the original sector of data that has been compressed has been compressed less than a predetermined amount, not compressing the original sector of data (Vijayasankar, ¶81).
encrypting, at the computer system, the uncompressed original sector of data using a data encryption key (DEK) (Vijayasankar, ¶169-170).
and transmitting, at the computer system, the encrypted uncompressed original sector of data to a storage system (Vijayasankar, ¶169).
In regard to claim 3: 
Vijayasankar does not explicitly suggest, wherein: the storage system decrypts at least some of the sector sent from the computer system using the DRK, and uses the existence or absence of a compressible pattern to determine whether the transmitted data is compressed however in a same field of endeavor Irwin discloses (Irwin, ¶26, 200, claim 6).
when the sector is determined to be not compressed, then the storage system stores the uncompressed original sector of data without modification (Vijayasankar, ¶81).
Vijayasankar does not explicitly suggest, when the sector is determined to be compressed, then the storage system decrypts the sector sent by the host using the DRK and stores the decrypted new sector of data; however in a same field of endeavor Irwin discloses (Irwin, ¶200, 226).
and when the storage system has built in compression capabilities, the storage system utilizes the compressible pattern to save storage space (Vijayasankar, ¶174).
In regard to claim 4: 
further comprising: receiving, at the computer system, an encrypted sector of data from the storage system (Vijayasankar, ¶174).
Vijayasankar does not explicitly suggest, decrypting, at the computer system, at least a sector of the encrypted sector of data using the DRK; however in a same field of endeavor Irwin discloses (Irwin, ¶26, 200, claim 6).
determining, at the computer system, based on the presence of padding data in at least a portion of the decrypted sector of data, whether the sector of data includes compressed data (Vijayasankar, ¶181).
when the sector of data is compressed, decrypting, at the computer system, the compressed data using the DEK and decompressing, at the computer system, the decrypted compressed data (Vijayasankar, ¶171).
and when the sector of data is not compressed, decrypting, at the computer system, using the DEK, the encrypted sector of data without decompressing (Vijayasankar, ¶81).
Vijayasankar does not explicitly suggest, wherein the metadata comprises a value of a compressed length of the original sector of data, and the value may be used to decompress the compressed data after the compressed data is decrypted using the DRK; however in a same field of endeavor Irwin discloses (Irwin, claim 15).
In regard to claim 5: 
wherein the storage system transmits an encrypted sector of data by: determining, at the storage system, whether a stored sector includes padding data (Vijayasankar, ¶169).
Vijayasankar does not explicitly suggest, when the stored sector includes padding data, encrypting, at the storage system, the stored sector using the DRK to form the encrypted sector and transmitting to the computer system the encrypted sector; however in a same field of endeavor Irwin discloses (Irwin, ¶26, 200, claim 6).
Vijayasankar does not explicitly suggest, and when the stored sector does not include padding data, transmitting to the computer system the stored sector as the encrypted sector (Vijayasankar, ¶174).
In regard to claim 6: 
further comprising encrypting data using the DEK and an initialization vector such that: when the data is to be transmitted to a storage system supporting deduplication, generating, at the computer system, an initialization vector that is identical for different sectors of identical data (Vijayasankar, ¶169-170).
and adding the initialization vector as part of the metadata for future decryption with the DEK; and when the data is not compressible, then generating an initialization vector based on a sector number (Vijayasankar, ¶169-170).
In regard to claim 7: 
wherein the decryption using the DEK is performed using the initialization vector included in the metadata (Vijayasankar, ¶170-171).
In regard to claim 8: 
compressing an original sector of data by generating a new sector of data including a first part including metadata and padding data (Vijayasankar, ¶21, 62).
and a second part including the original sector of data that has been compressed and encrypted using a data encryption key (DEK) (Vijayasankar, ¶169-170).
Vijayasankar does not explicitly suggest, encrypting the new sector of data using a data reduction key (DRK); however in a same field of endeavor Irwin discloses (Irwin, ¶200).
and transmitting the encrypted new sector of data to a storage system (Vijayasankar, ¶169).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to include of compressing and encrypting data of Vijayasankar and encrypting data with separate key/reduction key disclosed in Irwin in order to prevent negative impacts of data breach and  data reduction methods involve identifying commonly occurring portions of data within and between data files and storing those portions only once, yielding significant cost savings for data storage, stated by Irwin at para.24. 
In regard to claim 9: 
further comprising: when the original sector of data that has been compressed has been compressed less than a predetermined amount, not compressing the original sector of data (Vijayasankar, ¶81).
encrypting the uncompressed original sector of data using a data encryption key (DEK) (Vijayasankar, ¶169-170).
and transmitting the encrypted uncompressed original sector of data to a storage system (Vijayasankar, ¶169).
In regard to claim 10: 
Vijayasankar does not explicitly suggest, wherein: the storage system decrypts at least some of the sector sent from the computer system using the DRK, and uses the existence or absence of a compressible pattern to determine whether the transmitted data is compressed; however in a same field of endeavor Irwin discloses (Irwin, ¶26, 200, claim 6). 
when the sector is determined to be not compressed, then the storage system stores the uncompressed original sector of data without modification (Vijayasankar, ¶175, 178).
Vijayasankar does not explicitly suggest, when the sector is determined to be compressed, then the storage system decrypts the sector sent by the host using the DRK and stores the decrypted new sector of data; and when the storage system has built in compression capabilities, the storage system utilizes the compressible pattern to save storage space; however in a same field of endeavor Irwin discloses (Irwin, claim 15).
In regard to claim 11: 
further comprising: receiving an encrypted sector of data from the storage system (Vijayasankar, ¶169-170). 
Vijayasankar does not explicitly suggest, decrypting at least a sector of the encrypted sector of data using the DRK; however in a same field of endeavor Irwin discloses (Irwin, ¶26, 200, claim 6).
determining based on the presence of padding data in at least a portion of the decrypted sector of data, whether the sector of data includes compressed data(Vijayasankar, ¶181).
Vijayasankar does not explicitly suggest, when the sector of data is compressed, decrypting, at the computer system, the compressed data using the DEK and decompressing, at the computer system, the decrypted compressed data; and when the sector of data is not compressed, decrypting, at the computer system, using the DEK, the encrypted sector of data without decompressing; however in a same field of endeavor Irwin discloses (Irwin, ¶200, 25-26, 238).
 Vijayasankar does not explicitly suggest, wherein the metadata comprises a value of a compressed length of the original sector of data, and the value may be used to decompress the compressed data after the compressed data is decrypted using the DRK; however in a same field of endeavor Irwin discloses (Irwin, claim 15).
In regard to claim 12: 
wherein the storage system transmits an encrypted sector of data by: determining, at the storage system, whether a stored sector includes padding data (Vijayasankar, ¶169).
Vijayasankar does not explicitly suggest, when the stored sector includes padding data, encrypting, at the storage system, the stored sector using the DRK to form the encrypted sector and transmitting to the computer system the encrypted sector however in a same field of endeavor Irwin discloses (Irwin, ¶26, 200, claim 6).
and when the stored sector does not include padding data, transmitting to the computer system the stored sector as the encrypted sector (Vijayasankar, ¶174).
In regard to claim 13: 
further comprising encrypting data using the DEK and an initialization vector by: when the data is to be transmitted to a storage system supporting deduplication, generating, at the computer system, an initialization vector that is identical for different sectors of identical data; and adding the initialization vector as part of the metadata for future decryption with the DEK (Vijayasankar, ¶169-170).
and when the data is not compressible, then generating an initialization vector based on a sector number (Vijayasankar, ¶169-170).
In regard to claim 14: 
wherein the decryption using the DEK is performed using the initialization vector included in the metadata (Vijayasankar, ¶170).
In regard to claim 15: 
compressing, at the computer system, an original sector of data by generating a new sector of data including a first part including metadata and padding data (Vijayasankar, ¶21, 62).
and a second part including the original sector of data that has been compressed and encrypted using a data encryption key (DEK) (Vijayasankar, ¶169-170). 
Vijayasankar does not explicitly suggest, encrypting, at the computer system, the new sector of data using a data reduction key (DRK); however in a same field of endeavor Irwin discloses (Irwin, ¶200).
and transmitting, at the computer system, the encrypted new sector of data to a storage system (Vijayasankar, ¶169).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to include of compressing and encrypting data of Vijayasankar and encrypting data with separate key/reduction key disclosed in Irwin in order to prevent negative impacts of data breach and  data reduction methods involve identifying commonly occurring portions of data within and between data files and storing those portions only once, yielding significant cost savings for data storage, stated by Irwin at para.24.
In regard to claim 16: 
further comprising: when the original sector of data that has been compressed has been compressed less than a predetermined amount, not compressing the original sector of data (Vijayasankar, ¶81).
encrypting, at the computer system, the uncompressed original sector of data using a data encryption key (DEK) (Vijayasankar, ¶169-170).
and transmitting, at the computer system, the encrypted uncompressed original sector of data to a storage system (Vijayasankar, ¶169).
In regard to claim 17: 
Vijayasankar does not explicitly suggest, wherein: a storage system decrypts at least some of the sector sent from the computer system using the DRK, and uses the existence or absence of a compressible pattern to determine whether the transmitted data is compressed, however in a same field of endeavor Irwin discloses (Irwin, ¶26, 200, claim 6).
Vijayasankar does not explicitly suggest, when the sector is determined to be not compressed, then the storage system stores the uncompressed original sector of data without modification; when the sector is determined to be compressed, then the storage system decrypts the sector sent by the host using the DRK and stores the decrypted new sector of data; however in a same field of endeavor Irwin discloses (Irwin, ¶26, 200, claim 6).
and when the storage system has built in compression capabilities, the storage system utilizes the compressible pattern to save storage space (Vijayasankar, ¶174).
In regard to claim 18: 
further comprising: receiving, at the computer system, an encrypted sector of data from the storage system (Vijayasankar, ¶174).
Vijayasankar does not explicitly suggest, decrypting, at the computer system, at least a sector of the encrypted sector of data using the DRK; however in a same field of endeavor Irwin discloses (Irwin, ¶26, 200, claim 6).
determining, at the computer system, based on the presence of padding data in at least a portion of the decrypted sector of data, whether the sector of data includes compressed data (Vijayasankar, ¶181).
when the sector of data is compressed, decrypting, at the computer system, the compressed data using the DEK and decompressing, at the computer system, the decrypted compressed data (Vijayasankar, ¶86).
and when the sector of data is not compressed, decrypting, at the computer system, using the DEK, the encrypted sector of data without decompressing (Vijayasankar, ¶81).
Vijayasankar does not explicitly suggest, wherein the metadata comprises a value of a compressed length of the original sector of data, and the value may be used to decompress the compressed data after the compressed data is decrypted using the DRK; however in a same field of endeavor Irwin discloses (Irwin, claim 15).
In regard to claim 19: 
wherein the storage system transmits an encrypted sector of data by: determining, at the storage system, whether a stored sector includes padding data (Vijayasankar, ¶169). 
Vijayasankar does not explicitly suggest, when the stored sector includes padding data, encrypting, at the storage system, the stored sector using the DRK to form the encrypted sector and transmitting to the computer system the encrypted sector; however in a same field of endeavor Irwin discloses (Irwin, ¶26, 200, claim 6).
and when the stored sector does not include padding data, transmitting to the computer system the stored sector as the encrypted sector (Vijayasankar, ¶174).
In regard to claim 20: 
wherein: the method further comprises encrypting data using the DEK and an initialization vector by: when the data is to be transmitted to a storage system supporting deduplication, generating, at the computer system, an initialization vector that is identical for different sectors of identical data (Vijayasankar, ¶20, 170, 141). 
and adding the initialization vector as part of the metadata for future decryption with the DEK, and when the data is not compressible, then generating an initialization vector based on a sector number (Vijayasankar, ¶169-170).
and the decryption using the DEK is performed using the initialization vector included in the metadata (Vijayasankar, ¶170).

   Conclusion

8.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. Any inquiry concerning this communication or earlier communications from the examiner should be directed to Monjour Rahim whose telephone number is (571)270-3890. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shewaye Gelagay can be reached on 571-272-4219.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in USA or CANANDA) or 571-272-1000.

/Monjur Rahim/
Patent Examiner
United States Patent and Trademark Office
Art Unit: 2436; Phone: 571.270.3890
E-mail: monjur.rahim@uspto.gov
Fax: 571.270.4890